EXHIBIT FIRST AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN FOR DESIGNATED OFFICERS MidAmerican Energy Company Amended and Restated as of January 1, 2005 MIDAMERICAN ENERGY COMPANY FIRST AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN FOR DESIGNATED OFFICERS CONTENTS Page I. ESTABLISHMENT 1 II. PURPOSE 1 III. CONSTRUCTION 1 Section 3.1.Definitions 1 Section 3.2.Gender and Number 5 Section 3.3.Severability 5 IV. ADMINISTRATION 6 Section 4.1.The Committee 6 Section 4.2.Authority of the Committee 6 Section 4.3.Decisions Binding 6 Section 4.4.Terms of Participation 6 V. ELIGIBILITY AND PARTICIPATION 7 Section 5.1.Participation 7 Section 5.2.No Employment Guarantee 7 VI. BENEFITS 7 Section 6.1.Benefits Upon Normal Retirement 7 Section 6.2.Benefits Upon Early Retirement 7 Section 6.3.Benefits Upon Disability 7 Section 6.4.Benefits Upon Death 7 Section 6.5.Forfeiture Upon Termination for Cause 8 Section 6.6.General Payout Restrictions 9 Section 6.7.General Release 9 Section 6.8 Distribution to Specified Employees 9 Section 6.9 GeneralRelease 9 VII. INDIVIDUAL ACCOUNTS AND THE RABBI TRUST 9 Section 7.1.Establishment of a Rabbi Trust 9 Section 7.2.Payment of Benefits from the Trust 9 VIII. BENEFICIARY DESIGNATION 10 Section 8.1. Designation of Beneficiary 10 Section 8.2. Payment to a Participant’s Estate 10 IX. MISCELLANEOUS 10 Section 9.1. Unfunded Plan 10 Section 9.2. Withholding 10 Section 9.3.Costs of the Plan 10 Section 9.4. Nontransferability 10 Section 9.5. Successors 11 Section 9.6. Address of Participant or Beneficiary 11 Section 9.7. Applicable Law 11 Section 9.8 Amendment 11 Section 9.9 Termination 11 X. CLAIMS PROCEDURE 12 Section 10.1. Claim 12 Section 10.2. Denial of Claim 12 Section 10.3. Review of Claim Denial 12 Section 10.4. Final Decision 13 MIDAMERICAN ENERGY COMPANY FIRST AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN FOR DESIGNATED OFFICERS I. ESTABLISHMENT MidAmerican Energy Company, an Iowa corporation (the “Company”), and a wholly owned subsidiary of MidAmerican Energy Holdings Company (“Holdings”), hereby adopts the Company’s First Amended and Restated Supplemental Retirement Plan for Designated Officers (the “Plan”), amended and restated effective as of January 1, 2005.The Plan is an amendment and restatement of the Supplemental
